DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement among groups I and II, as set forth in the Office action mailed on 10/01/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 13-15 and 19-24 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
  
Allowable Subject Matter
Claims 1-15 and 19-24 are allowed.
the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a dielectric fluid disposed at least at a junction between the dielectric layer and one of the electrodes and an air gap disposed between the dielectric layer and the one of the electrodes at least when the secondary electrode is in the unactuated state, as disclosed in Claims 1 and 19.
	In the instant case, Bolis et al. (US 2011/0032624) discloses an optical device having a deformable membrane comprising a flexible film having at least one peripheral anchoring zone, a central zone and an intermediate zone between the central zone and the anchoring zone. The membrane also includes one or more movable parts of electrostatic actuating means, each movable part being formed from a leg terminating on one side in a foot mechanically fastened to a film-fastening region located in the intermediate zone and terminating on the other side in a free end. The legs incorporate a movable electrode, the free end having to be attracted by a fixed electrode of the actuating means. The free end is placed facing the free end so as to deform at least the central zone of the membrane, wherein membrane 2 comprises a flexible film 20 acting as barrier between the liquid 4 and a fluid medium located on the other side of the barrier in relation to the liquid 4. This fluid may be quite simple air or another gas or even another liquid.
Cabuz et al. (US 6,351,054) discloses a pair of actuator plates having electrodes moves with respect to each other on application of a voltage potential. A drive circuit which provides voltage potential to the electrodes produces a compound AC signal with rise/fall sections at least 10 times the mechanical response time of the actuator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898